Citation Nr: 0507030	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1983.
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran and his wife testified at a hearing before the 
undersigned Member of the Board in July 1999.  A transcript 
of that hearing is associated with the claims folders.  

Following remand to the RO in February 2000, the Board issued 
a decision in December 2002 that denied increased ratings for 
the veteran's service-connected knee disabilities.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2003, the 
Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the case to the Board for 
action consistent with the joint motion of the parties.  

Thereafter, in April 2004, the Board remanded the case to RO 
for further development.  The case has been to the Board for 
further appellate consideration.


REMAND

The most recent medical evidence of record consists of a VA 
outpatient treatment note dated in June 2000 and the report 
of VA examination in April 2001.  As noted in the prior 
Remand, the "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The 
medical examiner must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the lack of sufficient contemporary 
evidence to rate the veteran's knee disabilities, the Board 
concluded that a new VA examination should be ordered to 
ascertain the current severity of the veteran's service-
connected knee disabilities.

Pursuant to the prior Remand, the veteran was scheduled for a 
December 2004 examination at the Salt Lake City, Utah, VA 
Medical Center (VAMC).  However, prior to the examination, 
the veteran's representative informed the RO that the veteran 
would not be able to attended the scheduled examination as he 
resided out of state and needed time to arrange 
transportation to the VAMC.  The veteran's representative 
asked for at least 30 days advance notice to allow the 
veteran time to arrange transportation.  

The record reflects that the veteran failed to report for 
scheduled examinations in January 2005.  There is no 
documentation in the claims folders of the notice sent to the 
veteran concerning these examinations.  In addition, a 
February 2005 communication from the veteran's 
representative, while noting the December examination, makes 
no reference to the January examination suggesting that the 
veteran was not informed of the examination.  In light of the 
veteran's willingness to appear for an examination and the 
apparent lack of prior notification of the January 2005 
examination, the veteran should be afforded a new 
examination.  

The Board is cognizant of the veteran's difficulty in 
arranging transportation and the distance that he will have 
to travel to the Salt Lake City VAMC.  Accordingly, the 
veteran should be afforded at least 30 days advance notice of 
the examination.  

The RO should also provide the veteran with written 
notification of the provisions of 38 C.F.R. § 3.655(a) and 
that failure to report for a scheduled VA examination, 
without demonstrated good cause for such action, could result 
in adverse action with regard to his claims.  See 38 C.F.R. § 
3.655(a) (When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or AMC should arrange for the 
veteran to be scheduled for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right and left knee 
disabilities.  

The veteran should be afforded at least 
30 days advance written notice for his 
examination.  This written notice should 
include notification of the date, time, 
and place of the examination.  A copy of 
this notice must be associated with the 
claims folder.  Also, the veteran should 
be advised of his responsibility to 
report for a VA examination under 38 
C.F.R. § 3.655.
  
The claims file must be made available to 
and be reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing for each knee, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of either 
knee.  The examiner should also determine 
if either knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
or either knee should also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
disability on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

2.  Then, the RO should readjudicate the 
claim for an increased rating for the 
veteran's service-connected right and 
left knee disabilities on a de novo basis 
and in light of all applicable legal 
criteria to include consideration of 
whether separate ratings are warranted 
for arthritis and instability and whether 
separate ratings are warranted under 
Diagnostic Codes 5260 and 5261. 

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



